DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending. 
Applicant did not provide information disclosure statement. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: training controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the rating,” however there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 7and similarly claims 1 and 15 recite the limitations of 

collecting training data for a machine learning function, the method comprising: instructing a user to capture…first sensor data of an object performing one or more known actions; receiving the first sensor data captured…determining whether the first sensor data captured…correctly depicts the object performing the one or more known actions; allocating points as an award to the user…for correctly capturing the object performing the one or more known actions; in response to determining that the user of…has exceeded a threshold of awarded points, instructing the user to capture, second sensor data of the object performing one or more unknown actions; receiving the second sensor data captured by the user device; and training the machine learning function based on the second sensor data of the object performing the one or more unknown actions as identified by the user having exceeded the threshold of awarded points.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/training data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of a user device, the claims language encompasses merely receiving first sensor data and determining whether the first sensor data correctly depicts actions, allocating points based on this determination, determining if points exceed a threshold, instructing further directions to receive second sensor, and training a machine learning function. These steps are mere data manipulation steps and do not require a computer. 
The claims also deal with monitoring personnel and worksites with respect to safety which deals with certain methods of organizing human activity (business relations, managing personal relationships/interactions between people, mitigating risk). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, data structure, devices, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe data manipulation steps of applying a rating/confidence levels to users and determining if a user is a expert. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, user device, training controller 
Claim 7 recites method but that is not considered an additional element, claim 7 further recites user device
Claim 15 recites non-transitory computer readable medium and user device
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0072.
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer configurations as seen in para 0072. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6, 7, 12, 13, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haci (US20190213525A1) in view of Gonier (US20200193355A1) in view of Alsahlawi (US10959056B1).

Regarding claim 1, 7, and 15 Haci teaches 

A system (See abstract-The present invention provides a system for compliance scoring of users of hydrocarbon well sites and method of it. ) 
A method (See abstract-The present invention provides a system for compliance scoring of users of hydrocarbon well sites and method of it. )
A non-transitory computer readable medium embodying programmed instructions executed by a processor, wherein the instructions direct the processor (See para 0051-The system data storage 132 may be in the form of non-transitory computer readable medium configured to store files, programs, tables and executable computer instructions. A computer program product stored on a non-transitory computer readable medium may include instructions executable by the processor or controller of the server to operate the checkpoint monitor 102.) 
an interface configured to instruct a user device of a user to capture first sensor data of an object performing one or more known actions/instructing a user to capture, via user device, first sensor data of an object performing one or more known actions (See para 0045-The access code device 142 may be a wireless device or wired device that is part of the checkpoint monitor 102, and may be designed as a mobile device operable by the user The access code in the access code signal 141 may comprise a user identification (ID) code component and a user activity code component. The user ID code may be a unique number or barcode associated with the user and may be used to identify both the access code device 142 and the user who is authorized to carry and operate it. )(See figure 4)(See para 0066-Each checkpoint monitor 102 may be configured to authenticate both the assignment status and the activity status of the user by analyzing the access code that is transmitted to the checkpoint monitor 102 from a user access code device.)  The examiner interprets the interface to be the interface of the access code device that is operated by the worker in the field. The interface is instructing the worker to send a rf signal (i.e. sensor data) to the check monitor to capture sensor data of the worker such as the activity of the worker and worker credentials. The worker is the object and performing known functions such as entering and exiting a worksite (See para 0046-Each activity button on the access code device 142 may have assigned activity indicators. In this embodiment, for example, selecting the button with “in” indicator may add “check in” activity code to the access code signal indicating that the user is entering the monitored location; and selecting the button with “out” indicator may add “check out” activity code to the access code signal indicating that the user is exiting the monitored location.) 

and a training controller configured to determine whether the first sensor data captured by the user device correctly depicts the object performing the one or more known actions. (See para 0128-Safety compliance score S or the compliance score S of each user U may be determined after collecting a predetermined number of sequential events E if the compliance score is being determined using only the activity status code provided by the user…Five check in events and 5 check out events should be sequentially ordered as “in/out/in/out/in/out/in/out/in/out” in a perfectly ordered events case. Since in this event sequence the user is safely entered and later exited the location in 10 sequential events which are received from the checkpoint monitor, he can be awarded with the compliance score S of 100.) The system determines whether the sensor data that is captured is in line with known actions such as events being correctly ordered. The system corresponds to the training controller since it carries out the function of the training controller. 

to allocate points as an award to the user of the user device for correctly capturing the object performing the one or more known actions (See para 0128-Safety compliance score S or the compliance score S of each user U may be determined after collecting a predetermined number of sequential events E if the compliance score is being determined using only the activity status code provided by the user…Five check in events and 5 check out events should be sequentially ordered as “in/out/in/out/in/out/in/out/in/out” in a perfectly ordered events case. Since in this event sequence the user is safely entered and later exited the location in 10 sequential events which are received from the checkpoint monitor, he can be awarded with the compliance score S of 100.) This shows the system allocates points to the worker with respect to  safety compliance score for correctly performing actions such as correctly leaving and entering a worksite. 

Even though Haci teaches awarding points it does not teach determining if a user as exceeded a threshold of awarded points, however Gonier teaches 

in response to determining that the user of the user device has exceeded a threshold of awarded points… as identified by the user having exceeded the threshold of awarded points. (See para 0039-As another specific example, a threshold performance score may be set such that users or hierarchy levels falling within a certain percentile may be award-receiving. For example, a threshold performance score may be set so that a particular highest percentile of users receive an award rather than identifying a particular performance score that must be met to receive an award. In some cases, a threshold performance score is not used or is set to 0% so that all users receive an award. As another example, a threshold performance score may be set so that a particular highest percentile of hierarchy level members (e.g., groups) receive an award (e.g., users that are members of groups within the top 50 percentile of groups receive an award)) This shows the system determines the score of points to be exceeding a threshold such as 0%.

Haci and Gonier are both analogous art because they are from the same problem solving area of worker tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Gonier because Haci would also be able to determine which safety compliance scores are above a threshold, this would allow Haci to determine which workers are model workers that are the most compliant and which are poor workers with multiple violations. This also makes the art of Haci more sophisticated since it adds another data manipulation step to the calculation of the safety compliance score. Haci further teaches 

to generate an instruction for the user to capture, via the user device, second sensor data of the object performing The check monitor and access code device generate instruction for second sensor data such as when a worker is leaving a site after the worker enters the site. (See para 0125-The processor 834 may analyze the access code with the processor to authenticate the user and to determine the activity status code indicating whether the user is checking in or checking out of the hydrocarbon wellsite 801 ) (See para 0128-In this case, if for example the predetermined number of sequential events E is equal to ten for each user. Five check in events and 5 check out events should be sequentially ordered as “in/out/in/out/in/out/in/out/in/out” in a perfectly ordered events case) 


the interface configured to receive the second sensor data captured by the user device (See figure 4 and 13-14C and 20) The art receives multiple sets of sensor data which includes first and second sensor data of multiple workers. (See para 0127-In the example, the users U1, U2 and U3 may be employed by the company A; the users U4, U5 and U6 may be employed by the company B; and the users U7, U8 and U9 may be employed by the company C. Each time a user U checks in the location 801A or checks out of the location, the processor 834 of the checkpoint monitor 802A may transmit an event E to the system server 803.) (See para 0128-Safety compliance score S or the compliance score S of each user U may be determined after collecting a predetermined number of sequential events E if the compliance score is being determined using only the activity status code provided by the user. ) 

Even though Haci teaches known actions, it doesn’t teach unknown actions that are sensed. Examiner interprets unknown actions to be actions that deviate or are not normal. However Alsahlawi teaches data of the object performing one or more unknown actions (See col. 1-15- The local alert includes a toxicity exceedance, a temperature out of range, a heartrate stoppage, a heartrate irregularity, a decibel level exceedance, a moisture fault, a movement fault, and/or an oxygen fault) ( a decibel exceedance in the local vicinity, a moisture alarm or fault (indicating that the toxicity module may be inoperable or potentially malfunctioning), a movement fault (indicating that the wearer of the wearable device 10 may be injured or unconscious, as determined by the decision module 108 from a lack of movement of the wearable device 10)). This shows movement fault which is an unknown action. 

In addition Haci doesn’t teach machine learning, However Alsahlawi also teaches and the training controller configured to train a machine learning function based on the second sensor data of the object performing the one or more unknown actions (See col. 38-39 The machine-learning ecosystem (MLE) 400 may also train itself by building correlation matrices relating one or more input and output parameters, using enterprise data from other sites, as well as data collected at the local site. As such, an intelligent worksite safety and tracking system 200 with machine-learning functionality may be autonomously built while using the SST system 200, by integrating human-computer interfaces and machine-learning into everyday operations and activities, allowing for continuous refinements to prediction models, correlation matrices, and the like, according to the present disclosed embodiments.) This shows the machine learning function is trained based on the input parameters which include unknown actions that are seen by the user wearable device such as movement fault. (See col. 3-where characterizing the data input includes tagging the data as: accident data, assigned-task update (or status) data, sub-task update (or status) data, worksite instrumentation data, worksite zone data, worksite alert data, and/or wearable device data.) 

Haci and Alsahlawi are both analogous art because they are from the same problem solving area of worker tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Alsahlawi because Haci would also be able to use machine learning to be able to determine worker outcomes with respect to input data such as entering and exiting data. Machine learning would also help the system of Haci handle large amounts of data that are seen on well sites with respect to workers. Machine learning would also make it easier to calculate compliance scores because it would also look at historical data and use that to make the calculation of the compliant scored more accurate. 

Regarding claim 6, and 12, Haci, Gonier and Alsahlawi teach the limitations of claim 1, and 7, However Haci further teaches 


the training controller configured to determine a correlation between a location of acquiring the first sensor data and performance of the user in correctly capturing the object performing the one or more known actions… based on the correlation. The art teaches a correlation with the safety score of the user and location as seen here (See para 0126- FIG. 20 exemplifies an embodiment of a compliance scoring process performed in the hydrocarbon location 801A, or the location 801A (the first location), with companies A, B and C. For simplicity, although the compliance scoring process is exemplified on one field, it may be used in multiple fields with multiple companies (the same or different companies), such as in the location 801B (the second location) with companies D, E, and F; and in the location 801C (the third location) with companies G, H and I (FIG. 19).) This shows correlation with location and scoring of the sensing data from the multiple monitoring checkpoints. 

In addition, Alsahlawi teaches and to determine to collect the second sensor data and apply the second sensor data to the machine learning function and to determine to collect the second sensor data and apply the second sensor data to the machine learning function (See col. 38-39 The machine-learning ecosystem (MLE) 400 may also train itself by building correlation matrices relating one or more input and output parameters, using enterprise data from other sites, as well as data collected at the local site. As such, an intelligent worksite safety and tracking system 200 with machine-learning functionality may be autonomously built while using the SST system 200, by integrating human-computer interfaces and machine-learning into everyday operations and activities, allowing for continuous refinements to prediction models, correlation matrices, and the like, according to the present disclosed embodiments.) This shows the machine learning function is trained based on the input parameters which include unknown actions that are seen by the user wearable device such as movement fault. (See col. 3-where characterizing the data input includes tagging the data as: accident data, assigned-task update (or status) data, sub-task update (or status) data, worksite instrumentation data, worksite zone data, worksite alert data, and/or wearable device data.) 

Haci and Alsahlawi are both analogous art because they are from the same problem solving area of worker tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Alsahlawi because Haci would also be able to use machine learning to be able to determine worker outcomes with respect to input data such as entering and exiting data. Machine learning would also help the system of Haci handle large amounts of data that are seen on well sites with respect to workers. Machine learning would also make it easier to calculate compliance scores because it would also look at historical data and use that to make the calculation of the compliant scored more accurate. 

Regarding claim 13, Haci, Gonier and Alsahlawi teach the limitations of claim 7, However Haci further teaches 


determining a correlation between a timing of acquiring the first sensor data and performance of the user in correctly capturing the object performing the one or more known actions…based on the correlation The art teaches a correlation between time and sensor data since the data is seen in real time (See para 0122- The compliance scoring process may include developing a metric of each individual's safety compliance in real time as the individuals enter and exit hydrocarbon locations which they are authorized to work.) 
and to determine to collect the second sensor data and apply the second sensor data to the machine learning function (See col. 38-39 The machine-learning ecosystem (MLE) 400 may also train itself by building correlation matrices relating one or more input and output parameters, using enterprise data from other sites, as well as data collected at the local site. As such, an intelligent worksite safety and tracking system 200 with machine-learning functionality may be autonomously built while using the SST system 200, by integrating human-computer interfaces and machine-learning into everyday operations and activities, allowing for continuous refinements to prediction models, correlation matrices, and the like, according to the present disclosed embodiments.) This shows the machine learning function is trained based on the input parameters which include unknown actions that are seen by the user wearable device such as movement fault. (See col. 3-where characterizing the data input includes tagging the data as: accident data, assigned-task update (or status) data, sub-task update (or status) data, worksite instrumentation data, worksite zone data, worksite alert data, and/or wearable device data.) 

Haci and Alsahlawi are both analogous art because they are from the same problem solving area of worker tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Alsahlawi because Haci would also be able to use machine learning to be able to determine worker outcomes with respect to input data such as entering and exiting data. Machine learning would also help the system of Haci handle large amounts of data that are seen on well sites with respect to workers. Machine learning would also make it easier to calculate compliance scores because it would also look at historical data and use that to make the calculation of the compliant scored more accurate. 

Regarding claim 14 and claim 20, Haci, Gonier and Alsahlawi teach the limitations of claim 7, However Haci further teaches 

determining a correlation between a sensor type of the first sensor data and performance of the user in correctly capturing the object performing the one or more known actions…based on the correlation. The art teaches a correlation between sensor types and safety compliance score. The sensor types include presence sensors (See para 0041- . FIG. 2B shows, in top view, the head section 112A may be cylindrical and may comprise a plurality of cameras 114 and a plurality of presence sensors 116 for having 360 degrees image capture and sensing capability. The presence sensors 116 may sense any intrusion, presence or entry, such as an entry of an object, person or both, into the checkpoint zone Z. The presence sensors 116 and the cameras 114 may be integrated to work in a synchronized manner to sense and image 360 degrees. The presence sensors 116 and the cameras 114 may also operate individually to determine a user's direction of access, i.e., entry and exit direction, in the checkpoint zone Z, i.e., to determine user's direction of entry into and exit out of a checkpoint zone. In this respect, the checkpoint zones Z may be defined by the range of the presence sensor 116 around the checkpoint monitors )
 
and to determine to collect the second sensor data and apply the second sensor data to the machine learning function (See col. 38-39 The machine-learning ecosystem (MLE) 400 may also train itself by building correlation matrices relating one or more input and output parameters, using enterprise data from other sites, as well as data collected at the local site. As such, an intelligent worksite safety and tracking system 200 with machine-learning functionality may be autonomously built while using the SST system 200, by integrating human-computer interfaces and machine-learning into everyday operations and activities, allowing for continuous refinements to prediction models, correlation matrices, and the like, according to the present disclosed embodiments.) This shows the machine learning function is trained based on the input parameters which include unknown actions that are seen by the user wearable device such as movement fault. (See col. 3-where characterizing the data input includes tagging the data as: accident data, assigned-task update (or status) data, sub-task update (or status) data, worksite instrumentation data, worksite zone data, worksite alert data, and/or wearable device data.) 

Haci and Alsahlawi are both analogous art because they are from the same problem solving area of worker tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Alsahlawi because Haci would also be able to use machine learning to be able to determine worker outcomes with respect to input data such as entering and exiting data. Machine learning would also help the system of Haci handle large amounts of data that are seen on well sites with respect to workers. Machine learning would also make it easier to calculate compliance scores because it would also look at historical data and use that to make the calculation of the compliant scored more accurate. 

Claim 2, 3, 4, 8, 9, 10 and 16, and 17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haci in view of Gonier in view of Alsahlawi in view of Horseman (US20170162072A1). 


Regarding claim 2, and similarly claim 8 and 16. Haci, Gonier and Alsahlawi teach the limitations of claim 1, 7, and 15, however they do not teach 

configured to calculate a rating of the user in correctly capturing the object performing the one or more known actions in comparison to other users… based on the rating of the user 
However Horseman teaches configured to calculate a rating of the user in correctly capturing the object performing the one or more known actions in comparison to other users… based on the rating of the user (See para 0146-  For example, with reference to FIGS. 14A, 14B, the user 126 may observe the scenes that are displayed on the display screen of the user computer 122 (or 130) without active control. In this case, the training may require the user to identify (e.g. by appropriate input such as touching the screen, pressing a key on a keyboard, etc.), when a health and safety issue arises. For example, points may be awarded for successful identification of valid health and safety issues, no points awarded for failure to identify a valid health and safety issue, and points deducted for identification of invalid health and safety issues. )(See para 0156- In some embodiments, where multiple users undertake training using the training system 100, scores obtained by each user during training sessions may be recorded and used to provide scoreboards to enable ranking of the users. Scoreboards may be provided to the first users (i.e. those undertaking training), and such scoreboards may serve to improve motivation and therefore efficacy of the training provided through the training system 100.) This shows ratings/ranking of the users for correctly identifying known actions and what actions to select. 

Haci and Horseman are both analogous art because they are from the same problem solving area of personnel tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Horseman, because can also implement trainings to workers and rank them based on how successful they were on the trainings. This is will help the system of Haci determine which workers are more competent than others. In addition,  Alsahlawi further teaches 
and to determine to collect the second sensor data and apply the second sensor data to the machine learning function (See col. 38-39 The machine-learning ecosystem (MLE) 400 may also train itself by building correlation matrices relating one or more input and output parameters, using enterprise data from other sites, as well as data collected at the local site. As such, an intelligent worksite safety and tracking system 200 with machine-learning functionality may be autonomously built while using the SST system 200, by integrating human-computer interfaces and machine-learning into everyday operations and activities, allowing for continuous refinements to prediction models, correlation matrices, and the like, according to the present disclosed embodiments.) This shows the machine learning function is trained based on the input parameters which include unknown actions that are seen by the user wearable device such as movement fault. (See col. 3-where characterizing the data input includes tagging the data as: accident data, assigned-task update (or status) data, sub-task update (or status) data, worksite instrumentation data, worksite zone data, worksite alert data, and/or wearable device data.) 

Haci and Alsahlawi are both analogous art because they are from the same problem solving area of worker tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Alsahlawi because Haci would also be able to use machine learning to be able to determine worker outcomes with respect to input data such as entering and exiting data. Machine learning would also help the system of Haci handle large amounts of data that are seen on well sites with respect to workers. Machine learning would also make it easier to calculate compliance scores because it would also look at historical data and use that to make the calculation of the compliant scored more accurate. 

Regarding claim 3, and similarly claim 9 and 17, Haci, Gonier, Alsahlawi and Horseman teach the limitations of claim 2, 8, and 16, however Haci further teaches 

the training controller configured to generate the instruction for the user to capture the second sensor data… wherein the instruction requests the user to capture the second sensor data with a target sensor. (See figure 4 and 13-14C and 20) The art receives multiple sets of sensor data which includes first and second sensor data of multiple workers. (See para 0127-In the example, the users U1, U2 and U3 may be employed by the company A; the users U4, U5 and U6 may be employed by the company B; and the users U7, U8 and U9 may be employed by the company C. Each time a user U checks in the location 801A or checks out of the location, the processor 834 of the checkpoint monitor 802A may transmit an event E to the system server 803.) (See para 0128-Safety compliance score S or the compliance score S of each user U may be determined after collecting a predetermined number of sequential events E if the compliance score is being determined using only the activity status code provided by the user. ) The target sensor can be any sensor such as barcode sensor or access code device rf signal that the check point monitor requires. (See para 0045-The user ID code may be a unique number or barcode associated with the user and may be used to identify both the access code device 142 and the user who is authorized to carry and operate it)(See para 0105-The access code signal may be an RF signal and the access code device 642 may be an RF signal transmitter. The access code signal 641 may be received by the RF receiver 717 on the checkpoint monitor 602A.) 
In addition, Horseman further teaches based on the rating of the user (See para 0146-  For example, with reference to FIGS. 14A, 14B, the user 126 may observe the scenes that are displayed on the display screen of the user computer 122 (or 130) without active control. In this case, the training may require the user to identify (e.g. by appropriate input such as touching the screen, pressing a key on a keyboard, etc.), when a health and safety issue arises. For example, points may be awarded for successful identification of valid health and safety issues, no points awarded for failure to identify a valid health and safety issue, and points deducted for identification of invalid health and safety issues. )(See para 0156- In some embodiments, where multiple users undertake training using the training system 100, scores obtained by each user during training sessions may be recorded and used to provide scoreboards to enable ranking of the users. Scoreboards may be provided to the first users (i.e. those undertaking training), and such scoreboards may serve to improve motivation and therefore efficacy of the training provided through the training system 100.) This shows ratings/ranking of the users for correctly identifying known actions and what actions to select. 

Haci and Horseman are both analogous art because they are from the same problem solving area of personnel tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Horseman, because can also implement trainings to workers and rank them based on how successful they were on the trainings. This is will help the system of Haci determine which workers are more competent than others.


Regarding claim 4 and similarly claim 10 and 18, Haci, Gonier, and Alsahlawi teach the limitations of claim 1, 7, and 15, 

However the arts do not teach confidence level, However Horseman teaches the interface configured to receive a user confidence level of correctly assessing the one or more unknown actions of the object…based on a combination of the rating and the user confidence level of the user. The confidence level would be the ranking and the rating would be the score. (See para 0156-In some embodiments, where multiple users undertake training using the training system 100, scores obtained by each user during training sessions may be recorded and used to provide scoreboards to enable ranking of the users. Scoreboards may be provided to the first users (i.e. those undertaking training), and such scoreboards may serve to improve motivation and therefore efficacy of the training provided through the training system 100. Scoreboards may be provided to second users and may serve as a way to monitor training across a plurality of first users to determine, for example, where to focus future training. Rankings may also be beneficial for employers seeking to rank employees, candidate employees, etc) This shows a combination is seen. 
Haci and Horseman are both analogous art because they are from the same problem solving area of personnel tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Horseman, because can also implement trainings to workers and rank them based on how successful they were on the trainings. This is will help the system of Haci determine which workers are more competent than others.

However it does not talk about machine learning which is seen in Alsahlawi, Alsahlawi teaches and the training controller configured to determine to collect the second sensor data and apply the second sensor data to the machine learning function(See col. 38-39 The machine-learning ecosystem (MLE) 400 may also train itself by building correlation matrices relating one or more input and output parameters, using enterprise data from other sites, as well as data collected at the local site. As such, an intelligent worksite safety and tracking system 200 with machine-learning functionality may be autonomously built while using the SST system 200, by integrating human-computer interfaces and machine-learning into everyday operations and activities, allowing for continuous refinements to prediction models, correlation matrices, and the like, according to the present disclosed embodiments.) This shows the machine learning function is trained based on the input parameters which include unknown actions that are seen by the user wearable device such as movement fault. (See col. 3-where characterizing the data input includes tagging the data as: accident data, assigned-task update (or status) data, sub-task update (or status) data, worksite instrumentation data, worksite zone data, worksite alert data, and/or wearable device data.) 

Haci and Alsahlawi are both analogous art because they are from the same problem solving area of worker tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Alsahlawi because Haci would also be able to use machine learning to be able to determine worker outcomes with respect to input data such as entering and exiting data. Machine learning would also help the system of Haci handle large amounts of data that are seen on well sites with respect to workers. Machine learning would also make it easier to calculate compliance scores because it would also look at historical data and use that to make the calculation of the compliant scored more accurate. 

Claim 5, 11, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haci in view of Gonier in view of Alsahlawi in view of Woods (US20200372338A1)

Regarding claim 5 and similarly claim 11 and 19, Haci, Gonier, and Alsahlawi teach the limitations of claim 1, 7, and 15, However they do not teach 

 the training controller configured to determine whether the user belongs to an expert user domain associated with correctly capturing the object performing the one or more known actions… based on the user belonging to the expert user domain.

However Woods teaches  the training controller configured to determine whether the user belongs to an expert user domain associated with correctly capturing the object performing the one or more known actions… based on the user belonging to the expert user domain. (See para 0015- For example, the various embodiments provide methods and systems that can be used to increase metadata labeling quality and develop additional data insights by forming an expert list, automatically identifying additional qualified individuals, grading the quality of the identification process, and incorporating user feedback on overall quality of the expert list. The described embodiments may also be used to create a “database of experts” that may be identified for collaboration opportunities. ) This shows that the system determines expert individuals. 

Haci and Woods are both analogous art because they are from the same problem solving area of user tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Woods because Haci would be able to determine the expert workers and give them higher safety compliance scores. The system of Haci would be able to compile an expert list and determine which workers are better than others. This will ensure compliance is followed at the work sites. 

In addition, Alsahlawi  teaches collect the second sensor data and apply the second sensor data to the machine learning function (See col. 38-39 The machine-learning ecosystem (MLE) 400 may also train itself by building correlation matrices relating one or more input and output parameters, using enterprise data from other sites, as well as data collected at the local site. As such, an intelligent worksite safety and tracking system 200 with machine-learning functionality may be autonomously built while using the SST system 200, by integrating human-computer interfaces and machine-learning into everyday operations and activities, allowing for continuous refinements to prediction models, correlation matrices, and the like, according to the present disclosed embodiments.) This shows the machine learning function is trained based on the input parameters which include unknown actions that are seen by the user wearable device such as movement fault. (See col. 3-where characterizing the data input includes tagging the data as: accident data, assigned-task update (or status) data, sub-task update (or status) data, worksite instrumentation data, worksite zone data, worksite alert data, and/or wearable device data.) 

Haci and Alsahlawi are both analogous art because they are from the same problem solving area of worker tracking and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haci’s invention by incorporating the method of Alsahlawi because Haci would also be able to use machine learning to be able to determine worker outcomes with respect to input data such as entering and exiting data. Machine learning would also help the system of Haci handle large amounts of data that are seen on well sites with respect to workers. Machine learning would also make it easier to calculate compliance scores because it would also look at historical data and use that to make the calculation of the compliant scored more accurate. 




Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Tsuchiya (US20210358327A1) Discloses a content presentation system includes: a training content distribution function 431 that presents the training content to the trainee; a work content delivery function 331 that presents a work procedure based on augmented reality; a user operation detection unit 120 that detects a three-dimensional operation of the site worker; a work record analysis function 338 that determines success or failure of the work based on the evaluation reference information; and a content creation/updating function 342 that updates the training content based on the determination result.

	Morin (US20160342921A1) Discloses an employee task docketing and cyclic award tracking system method. The method includes providing a network, a computer server, a database on the computer server and one or more workstations for storing one or more past periodic award files for a plurality of users.

	Hofmann (US10445673B1) Discloses Methods, systems, and apparatus, including computer-readable storage devices, for predictive models for electric power grid maintenance. In some implementations, one or more computers receive data indicating a maintenance action to be performed for a utility system (e.g., an electric power delivery system, a water system, a gas distribution system), a location for the maintenance action, and environmental conditions at the location.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683